--------------------------------------------------------------------------------

EXHIBIT 10.3
 

logo1 [logo1.jpg]
SEVERANCE AGREEMENT

 
THIS SEVERANCE AGREEMENT is made and entered into by and between MTS Systems
Corporation, a Minnesota corporation with its principal offices at 14000
Technology Drive, Eden Prairie, MN 55344 (the “Company”) and Jeffrey A. Graves
(the “Executive”), and shall be effective as of his Employment Date as defined
below.


WHEREAS, it is in the best interests of the Company and its stockholders to
reinforce and encourage the attention and dedication of the Executive, to his
assigned duties without distraction and to ensure the continued availability to
the Company of the Executive for the period immediately following his initial
employment.


THEREFORE, in consideration of the foregoing and other respective covenants and
agreements of the parties herein contained, the parties hereto agree as follows:
 
1.            Term of Agreement.  This Agreement shall be effective from and
after the date of hire of the Executive (the “Employment Date”), shall continue
in effect through the second anniversary of the Employment Date.  Immediately
after the second anniversary of the Employment Date, this Agreement shall expire
and all rights under it shall terminate and be of no further force and
effect.  This Agreement shall neither impose nor confer any further rights or
obligations on the Company or the Executive on the day after the end of the term
of this Agreement.  Expiration of the term of this Agreement of itself shall not
end the employment relationship between the Company and the Executive.
 
2.            Termination.  During the term of this Agreement, the Executive
shall be entitled to the benefits provided in Section 3 unless such termination
is (A) because of the Executive's death, (B) by the Company for Cause or
Disability, or (C) by the Executive other than for Good Reason. The Company and
the Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 2 constitutes a Separation from Service as defined in
subsection 2(f).
 
(a)           Disability.  Termination by the Company or the Executive of the
Executive’s employment based on “Disability” may occur in the event the
Executive has incurred or is afflicted with any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, and as a result,
Executive has become eligible for and begun receiving income replacement
benefits under the terms of the Company’s long-term disability plan or policy as
may be in effect from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Cause. For purposes of this Agreement, “Cause” shall mean:
 
(i)           the willful and continued failure by the Executive (other than any
such failure resulting from (1) the Executive’s incapacity due to physical or
mental illness, or (2) any such actual or anticipated failure after the issuance
of a Notice of Termination by the Executive for Good Reason) to perform
substantially the duties and responsibilities of the Executive’s position with
the Company after a written demand for substantial performance is delivered to
the Executive by the Board of Directors of the Company (the “Board”), which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the duties or responsibilities;
 
(ii)          the conviction of the Executive by a court of competent
jurisdiction for felony criminal conduct which, in the good faith opinion of the
Board, would impair the Executive’s ability to perform his or her duties or
impair the business reputation of the Company;


(iii)         the willful engaging by the Executive in fraud or dishonesty that
is demonstrably and materially injurious to the Company, monetarily or
otherwise;


(iv)        a material violation by Executive of the Company’s policies or codes
of conduct; or


(v)         the breach of any terms of this Agreement by Executive.


(c)           Good Reason.  The Executive shall be entitled to terminate his
employment for Good Reason; provided, however, that no such termination under
this Section  2(c) shall be effective unless: (A) the Executive provides written
notice to the Board of the existence of a condition specified in paragraphs (i)
through (v) below within 90 days of the initial existence of the condition; (B)
the Company does not remedy such condition within 30 days of the date of such
notice; and (C) the Executive terminates employment within 90 days following the
last day of the remedial period described above.  For purposes of this
Agreement, “Good Reason” shall mean, without the Executive's express written
consent, action by the Board that results in any of the following:
 
(i)           the assignment to the Executive of any duties materially
inconsistent with the Executive’s authority, duties or responsibilities with
respect to the Executive’s position, or any action by the Board that results in
a diminution in such authority, duties or responsibilities (whether or not
occurring solely as a result of the Company’s ceasing to be a publicly traded
entity);
 
(ii)          a material reduction in the Executive’s base salary;
 
(iii)         a material reduction in the budget over which the Executive
retains authority;
 
(iv)         a material change in the geographic location at which the Executive
must perform services for the Company (not including regular business travel
required in connection with Executive’s position); and
 
 
2

--------------------------------------------------------------------------------

 
 
(v)          any material violation of this Agreement by the Company, including
but not limited to any purported termination of the Executive’s employment that
is not made pursuant to a Notice of Termination satisfying the requirements of
this Agreement.
 
(d)           Notice of Termination.  Any purported termination of the
Executive's employment by the Company or by the Executive shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 8.  For purposes of this Agreement, a “Notice of Termination” shall mean
a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth the facts and circum­stances claimed
to provide a basis for termination of the Executive's employment.


(e)           Date of Termination.  For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination which
shall not be less than 10 nor more than 30 days, respectively, from the date
such Notice of Termination is given and on which occurs a Separation from
Service as defined in Section 2(f) below.


(f)           Separation from Service.  Separation from Service means the
Executive’s termination of employment (as defined in this subsection) from the
Company and its Affiliates. Executive incurs a termination of employment that
constitutes a Separation from Service if the Executive and the Company
reasonably anticipate either that the Executive will not perform any additional
services after a certain date for the Company and any Affiliate (the “Company
Group”), or that the Executive’s level of bona fide services for the Company
Group will permanently decrease to no more than 20% of the average level of bona
fide services performed over the immediately preceding 36-month period. The
Executive does not incur a Separation from Service if on military leave, sick
leave, or other bona fide leave of absence if such leave does not exceed a
period of 6 months, or if longer, the period for which a statute or contract
provides the Executive with the right to reemployment with the Company Group,
provided that there is a reasonable expectation that the Executive will return
to perform further services. If an Executive’s leave exceeds 6 months but the
Executive is not entitled to reemployment under a statute or contract, the
Executive incurs a Separation from Service on the next day following the
expiration of 6 months. The service of the Executive as a director of the board
of any entity in the Company Group will not be considered in determining whether
the Executive has incurred a Separation from Service as an employee of the
Company Group. The Company will determine whether Executive has incurred a
Separation from Service based on the facts and circumstances and in accordance
with Treas. Reg. §1.409A-1(h)(1)(ii). For purposes of this subsection 3(h),
“Affiliate” means an entity that would be considered with the Company a single
employer under Sections 414(b) and (c) and 1563(a) of the Internal Revenue Code
1986, as amended, and the regulations and guidance thereunder (the “Code”),
except that 50% shall be substituted for the 80% each place it appears
in  Sections 414(b) and (c) and 1563(a) of the Code.
 
3.             Compensation Upon Termination.  Upon termination of the
Executive's employment (A) by the Company other than for Cause, Disability or
the Executive’s death or (B) by the Executive for Good Reason, the Company shall
pay the Executive, through the Date of Termination, the Executive's base salary
as in effect at the time the Notice of Termination is given and any other form
or type of compensation otherwise earned and payable for such period, and in
addition, the Company will, subject to Executive satisfying the conditions in
Section 3(d), provide a severance benefit as set forth in this Section 3:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           The Company will pay to Executive severance pay in the aggregate
amount equal to Executive’s then-current annual base salary plus Executive’s
target incentive under the EVC Plan as of the Date of Termination (the
“Severance Benefit”), payable in substantially equal installments on the
Company’s regular payroll schedule over a 12-month period following the Date of
Termination, beginning on the Company’s first regular payroll date after the
expiration of all rescission periods applicable to the release described in
Section 3(d) and payable in accordance with the Company’s regular payroll
practices.
 
(i)           Limitation on Payment Amount.  Notwithstanding anything to the
contrary in Section 3(a), the Severance Benefit payable thereunder shall not
exceed a maximum amount of two times the lesser of (A) the compensation limit
under Section 401(a)(17) of the Code of  for the year in which the Date of
Termination occurs or (B) Executive’s annualized compensation based upon the
annual rate of pay for services to the Company for the calendar year prior to
the calendar year in which the Date of Termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive had not separated from service).
 
(ii)          Excess Lump Sum Payment.  In the event the Severance Benefit 
otherwise payable to Executive pursuant to Section 3(a) is reduced by
application of the maximum limitations under Section 3(a)(i), then the Company
will in addition (or in the alternative, if the Severance Benefit is reduced to
zero) pay Executive an amount equal to the difference between (A) the Severance
Benefit payable under Section 3(a) and (B) the amount payable under Section
3(a)(i), payable in a single lump sum within 60 days after the Date of
Termination.
 
(b)           The Executive shall be entitled to receive all benefits payable to
the Executive under the Company pension and welfare benefit plans or any
successor of such plan and any other plan or agreement relating to retirement
benefits which shall be in addition to, and not reduced by, any other amounts
payable to the Executive under this Section 3.


(c)           The Executive shall be entitled to exercise all rights and to
receive all benefits accruing to the Executive under any and all Company stock
purchase and stock option plans or programs, or any successor to any such plans
or programs, which shall be in addition to, and not reduced by, any other
amounts payable to the Executive under this Section 3.


(d)            Notwithstanding the foregoing provisions of this Section 3, the
Company will not be obligated to make any payments to Executive under Section
3(a) hereof unless: (i) Executive has signed a release of claims in favor of the
Company and its affiliates and related entities, and their directors, officers,
insurers, employees and agents, in a form prescribed by the Board; (ii) all
applicable rescission periods provided by law for releases of claims shall have
expired and Executive shall have signed and not rescinded the release of claims;
and (iii) Executive is in strict compliance with the terms of this Agreement and
any other agreements with the Company, as of the dates of such payments.
 
 
4

--------------------------------------------------------------------------------

 


The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 3 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 3 be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by retirement benefits after the Date of Termination, or
otherwise.
 
4.             Forfeiture and Recapture of Severance Benefit.  Executive
acknowledges and agrees that the Company and its shareholders need to protect
themselves from Conduct Detrimental to the Company and the provisions of this
Section are designed to protect the Company and its shareholders from Conduct
Detrimental to the Company.
 
(a)           The Company shall have no obligation to pay Executive the
Severance Benefit pursuant to Section 3(a), and Executive agrees to repay any
portion of such Severance Benefit previously paid, if the Company establishes,
by a preponderance of the evidence, that Executive engaged in Conduct
Detrimental to the Company during the period of Executive’s employment or during
the two-year period following the termination of Executive’s employment.
 
(b)           “Conduct Detrimental to the Company,” as used in this Section,
means:
 
(i)           Conduct that results in the Executive’s termination for Cause as
defined in Section 2(b) (or that would have resulted in termination for Cause if
known by the Company prior to the termination of Executive’s employment);
 
(ii)          Executive engages in conduct in violation of the MTS Employee
Agreement between the Executive and the Company;
 
(iii)         Executive violates the provisions of Section 5 of this Agreement;
or
 
(iv)         The Company’s financial statements are required to be restated
resulting from errors, omissions or fraud by the Executive during his
employment.


(c)           Notwithstanding the above, the Company shall offset against any
Severance Benefit due and owing to the Executive any incentive compensation paid
to the Executive by the Company that the Executive is required by law or the
terms of any incentive compensation plan or agreement, to repay to the Company
as a result of any material misstatement of the Company’s financial statement or
for any other reason, regardless of the Executive’s culpability.
 
5.             Noncompetition.  The Executive agrees that, as a condition of
receiving any Severance Benefits under this Agreement, the Executive will not
render services directly or indirectly to any competing organization, wherever
located, for a period of one year following the Date of Termination, in
connection with the design, implementation, development, manufacture, marketing,
sale, merchandising, leasing, servicing or promotion of any “Conflicting
Product” which as used herein means any product, process, system or service of
any person, firm, corporation, organization other than the Company, in existence
or under development, which is the same as or similar to or competes with, or
has a usage allied to, a product, process, system, or service produced,
developed, or used by the Company.  Executive acknowledges that the provisions
of this Section 5 are reasonable and necessary to protect the legitimate
interests of the Company. If the duration of, the scope of, or any business
activity covered by, any provision of this Section 5 exceeds that which is valid
and enforceable under applicable law, such provision will be construed to cover
only that duration, scope, or activity that is determined to be valid and
enforceable.
 
 
5

--------------------------------------------------------------------------------

 
 
6.             Binding Agreement.  This Agreement shall inure to the benefit of
and be enforceable by the Executive's personal or legal representatives,
successors, heirs, and designated beneficiaries.  If the Executive should die
while before all Severance Benefit have been paid, any payments then remaining
shall cease and no further payments shall be due under this Agreement.
 
7.             Remedies.  In addition to any other remedies available at law or
under the terms of this Agreement, the Company will be entitled to obtain
injunctive or other equitable relief to restrain any breach or threatened breach
or otherwise to specifically enforce the provisions of this Agreement, in
particular, Section 5, it being agreed that money damages alone would be an
inadequate remedy for such breach. The rights and remedies of the Company under
this Agreement are cumulative and not alternative. In the event of any action is
commenced under this Section 7 by either party, the non-prevailing party shall
reimburse the prevailing party for its reasonable attorney’s fees and costs.
 
8.             Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered to the Executive or, in
the case of the Company, to its Chairperson of the Board, or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the last known residence address of the Executive or in
the case of the Company, to its Chairperson of the Board, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
 
9.             Non-application of Section 409A of the Code.   This Agreement is
intended to be exempt from Code Section 409A and the interpretative guidance
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions, and shall be
interpreted and administered accordingly.  The Company shall have the authority,
without the consent of the Executive to amend this Agreement to maintain to
maximum extent practicable the intent that this Agreement remains exempt from
the requirements applicable to a “nonqualified deferred compensation plan” under
Section 409A of the Code and regulations and other guidance promulgated
thereunder.  However, to the extent any amount payable under this Agreement is
determined to be deferred compensation subject to Section 409A, then the
following rules set forth in this Section 9 shall apply.  Each payment under
this Agreement or any Company benefit plan is intended to be treated as one of a
series of separate payments for purposes of Code Section 409A and Treasury
Regulation §1.409A-2(b)(2)(iii) (or any similar or successor provisions). To the
extent that payments under this Agreement are determined to be subject to Code
Section 409A and are on account of a Separation from Service and the Executive
is a “Specified Employee” (as defined in Section 409A) as of the Date of
Termination, distributions to the Executive may not be made before the date that
is six (6) months after the date of Separation from Service or, if earlier, the
date of the Executive’s death (the “Six Month Delay Rule”). Payments to which
the Executive would otherwise be entitled during the first six (6) months
following the date of termination (the “Six Month Delay”) will be accumulated
and paid on the first day of the seventh month following the date of termination
(or the Executive’s death, if earlier).  To the extent that payments under this
Agreement are determined to be payments under a “reimbursement plan” subject to
Code Section 409A, the right to reimbursement may not be exchanged for cash or
any other benefit, the amount of expenses eligible for reimbursement in one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year, and the reimbursement of any eligible expense shall be made
pursuant to the Company’s normal policies and procedures for expense
reimbursement, which shall be in any event no later than the last day of the
calendar year following the calendar year in which the expense was incurred.
 
 
6

--------------------------------------------------------------------------------

 
 
 
10.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modifica­tion or discharge is agreed to
in writing and signed by the parties (except pursuant to Section 7).  No waiver
by either party hereto at any time of any breach by the other party to this
Agreement of, or compliance with, any condition or provision of this Agreement
to be performed by such other-party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or similar
time.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Minnesota. Any dispute or action involving the enforcement or
interpretation of this Agreement shall be brought in the state or federal courts
of Minnesota.
 
11.           Validity.  This Agreement will be construed so that its provisions
are valid and enforceable to the maximum extent, not exceeding its express
terms, possible under applicable law.  The invalidity or unenforceability or any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
IN WITNESS WHEREOF, the undersigned officer, on behalf of MTS Systems
Corporation, and the Executive have hereunto set their hands as of the date
first above written.



    MTS SYSTEMS CORPORATION                
By
   
Date
   
David Anderson
       
Chair, Board of Directors
                EXECUTIVE:                      
Date
   
Jeffrey A. Graves
 

 
 
7

--------------------------------------------------------------------------------